                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 BENEPLACE, INC.,                                §
          Plaintiff                              §
 v.                                              §
                                                 §
                                                 §          Case No. 1:21-CV-00070-RP
 DAVITA, INC. and AON HEWITT                     §
 HEALTH MARKET INSURANCE                         §
 SOLUTIONS, INC.,
            Defendants                           §


                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

   Before the Court are Defendant Aon Hewitt Health Market Insurance Solutions, Inc.’s Motion

to Dismiss for Lack of Personal Jurisdiction, filed January 29, 2021 (Dkt. 5); Defendant DaVita,

Inc.’s Motion to Dismiss, also filed January 29, 2021 (Dkt. 7); Plaintiff’s Motion for Leave to

Conduct Jurisdictional Discovery, filed February 4, 2021 (Dkt. 14); and the associated response

and reply briefs. On February 12, 2021, the District Court referred the motions to the undersigned

Magistrate Judge for disposition and report and recommendation, pursuant to 28 U.S.C.

§ 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Court

Rules of the United States District Court for the Western District of Texas.

                                       I.   Background

   Plaintiff Beneplace, Inc., a Texas corporation with its principal place of business in Austin,

Texas, “provides insurance and human resources services to employers.” Plaintiff’s Original

Petition (“Petition”) Dkt. 1-3 at 6-37, ¶ 15. Specifically, Beneplace provides customized insurance

plans and discount programs allowing employees to save “on cars, home electronics, financial

services” and other items. Id. ¶ 16. DaVita, Inc. (“DaVita”), a Delaware corporation with its
principal place of business in Denver, Colorado, is a healthcare provider that delivers dialysis and

related treatments to patients with end stage renal disease at clinics it owns and operates throughout

the United States.

    On September 1, 2010, Beneplace and DaVita entered into an agreement in which Beneplace

agreed to provide its services to DaVita and its employees. Dkt. 1-3 at 21-35 (the “Agreement”).

Specifically, the Agreement states that Beneplace would present selected goods and services

(“Offering Packages”) from third-party providers so DaVita could make them available to its

employees through a website developed and maintained by Beneplace. Agreement §§ 2(a), 2(b).

The Agreement further states that DaVita employees “who wish to purchase goods and services

from any provider shall do so directly through the Provider” and not from Beneplace or the

Beneplace website. Id. § 2(b)(ii). Beneplace did not sell any of its own goods or services to DaVita

employees; rather, Beneplace marketed through its website goods and services produced by other

parties. Id. § 2.

    The Agreement further provides that DaVita was not required to pay Beneplace any

compensation for building and maintaining the Beneplace website. Id. § 3(a); Ex. B to Agreement

(stating that Beneplace had “waived” the service fees charged to DaVita). “In exchange for

providing access to its employees, DaVita received the benefit of giving those employees more

and better human-resources services.” Petition ¶ 43. In addition, the parties agreed that “Beneplace

will not be entitled to any other compensation from [DaVita] unless [DaVita] expressly agrees in

writing to the same.” Agreement at § 3(a). Instead, Beneplace would receive commissions from

the third-party providers who supplied the goods and services in the Offering Packages to DaVita

employees. Id. § 3(c).




                                                    2
    The initial term of the Agreement was two years. Id. § 6(a). After the end of the initial term,

“either party may terminate this Agreement for any reason, at any time, upon no less than one

hundred eighty (180) days prior written notice to the other party.” Id. § 6(b). Once the Agreement

was terminated, DaVita would have “the right to engage another insurance agent/broker for the

Eligible Participants (subject to the rights of Beneplace to compensation with respect to coverage

in force at the end of the Term) and to implement any other program for its employees, retirees or

others.” Id. § 6(d)(ii). The Agreement further provides that:

                 (iii) [DaVita] shall promptly provide written instructions to each of
                 the Providers of all insurance products in force with respect to an
                 Eligible Participant at the end of the Term to continue to pay all
                 applicable agent/broker compensation with respect to such products
                 to Beneplace for so long as such Eligible Participant continues such
                 coverage in force (even if such coverage remains in force after the
                 Term; and

                 (iv) Any insurance agent or broker providing services in connection
                 with insurance products offered to Eligible Participants shall be
                 entitled only to such compensation with respect to insurance
                 products first subscribed for by any particular Eligible Participant
                 after the termination of the Term of this Agreement.

Id. ¶¶ 6(d)(iii), (iv).

    The Agreement also contains a choice of law provision providing that it “shall be governed by

the laws of the State of Colorado, U.S.A.” Id. § 8(a).

    On March 5, 2019, DaVita provided Beneplace with written notice of its intent to terminate

the Agreement, effective November 2, 2019. Petition ¶ 27. DaVita then hired Defendant Aon

Hewitt Health Market Insurance Solutions, Inc. (“Aon”), a California corporation with its principal

place of business in Chicago, Illinois, as DaVita’s new insurance and human resources broker.

    On December 18, 2020, Beneplace filed this suit in Texas state court against DaVita and Aon.

Beneplace, Inc. v. DaVita, Inc., No. D-1-GN-20-007612 (53rd Dist. Ct., Travis County, Tex.

Dec. 18, 2021). Beneplace alleges that DaVita breached Paragraph 6 of the Agreement by failing


                                                    3
to (1) “properly advise providers of insurance products to continue paying commissions to

Beneplace for the renewal of policies in force when the Agreement terminated,” and (2) “structure

its agreements with any succeeding agent or broker to recognize that Beneplace was entitled to

continue collecting such commissions.” Petition ¶ 45. Beneplace alleges that DaVita’s breach

caused Beneplace to be deprived of its right to collect renewal commissions for insurance policies

in force when the Agreement was terminated. Beneplace further alleges that Aon tortiously

interfered with its existing contractual relations with DaVita. Beneplace seeks monetary damages,

exemplary damages, attorney’s fees and costs, and a declaratory judgement under Texas law that

DaVita breached the Agreement.

   On January 22, 2021, Defendants removed this case to federal court on the basis of diversity

jurisdiction, pursuant to 28 U.S.C. §§ 1332, and 1441. Both DaVita and Aon now move to dismiss

for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2).

                                    II.    Legal Standards

   Federal Rule of Civil Procedure 12(b)(2) requires a court to dismiss a claim if the court does

not have personal jurisdiction over the defendant. The plaintiff has the burden of establishing

jurisdiction. Patterson v. Aker Sols. Inc., 826 F.3d 231, 233 (5th Cir. 2016). If, as here, the court

rules on personal jurisdiction without conducting an evidentiary hearing, the plaintiff bears the

burden of establishing only a prima facie case of personal jurisdiction. Id. “Proof by a

preponderance of the evidence is not required.” Halliburton Energy Servs., Inc. v. Ironshore

Specialty Ins. Co., 921 F.3d 522, 539 (5th Cir. 2019) (quoting Johnston v. Multidata Sys. Int’l

Corp. 523 F.3d 602, 609 (5th Cir. 2008)). In determining whether the plaintiff has presented a

prima facie case of personal jurisdiction, the court “must accept the plaintiff’s uncontroverted

allegations, and resolve in his favor all conflicts between the facts contained in the parties’

affidavits and other documentation.” Patterson, 826 F.3d at 233.


                                                   4
   A federal court sitting in diversity may exercise personal jurisdiction over a non-resident

defendant if the state’s long-arm statute permits an exercise of jurisdiction over that defendant and

an exercise of jurisdiction would comport with the requirements of the Due Process Clause of the

Fourteenth Amendment. Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 101

(5th Cir. 2018); McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009). Because the requirements

of the Texas long-arm statute are coextensive with the requirements of the Due Process Clause,

the sole inquiry is whether the Court’s exercise of personal jurisdiction over the defendant would

be consistent with due process. Sangha, 882 F.3d at 101. In order for personal jurisdiction to satisfy

due process requirements, a plaintiff must show that (1) the defendant purposefully availed itself

of the benefits and protections of the forum state by establishing “minimum contacts” with the

forum state, and (2) the exercise of personal jurisdiction over that defendant does not offend

traditional notions of “fair play and substantial justice.” Int’l Shoe Co. v. Wash., 326 U.S. 310, 316

(1945).

   A defendant’s “minimum contacts” may give rise to either general or specific personal

jurisdiction, depending on the nature of the suit and the defendant’s relationship to the forum state.

Sangha, 882 F.3d at 101. A court may assert general jurisdiction over non-resident defendants

“when their affiliations with the State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011) (quoting Int’l Shoe, 326 U.S. at 317). Specific jurisdiction exists “when a

nonresident defendant has purposefully directed its activities at the forum state and the litigation

results from alleged injuries that arise out of or relate to those activities.” Haliburton, 921 F.3d at

539.




                                                    5
   Because personal jurisdiction is “an essential element of the jurisdiction of a district court

without which the court is powerless to proceed to an adjudication,” courts must reach the personal

jurisdiction issue before reaching claims on the merits. Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 584 (1999).

                             III.    DaVita’s Motion to Dismiss

   DaVita moves to dismiss for lack of personal jurisdiction, arguing that the Court lacks both

general and specific personal jurisdiction over it. The Court addresses each argument in turn.

   A. The Court Does Not Have General Jurisdiction over DaVita

   A district court may exercise general jurisdiction over out-of-state corporations when their

“affiliations with the State are so ‘continuous and systematic’ as to render them essentially ‘at

home in the forum State.’” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (quoting Daimler

AG v. Bauman, 571 U.S. 117, 137 (2014)). The “paradigm” forums in which a corporate defendant

is “at home” are the corporation’s place of incorporation and its principal place of business. Id. In

an “exceptional case,” however, a corporate defendant’s operations in another forum “may be so

substantial and of such a nature as to render the corporation at home in that State.” Id. (quoting

Daimler, 571 U.S. at 139 n.19).

   The “textbook” example of an “exceptional case” is Perkins v. Benguet Consol. Mining Co.,

342 U.S. 437 (1952). Frank v. P N K (Lake Charles) L.L.C., 947 F.3d 331, 336 (5th Cir. 2020)

(stating that Perkins “remains the ‘textbook case of general jurisdiction appropriately exercised

over a foreign corporation that has not consented to suit in the forum’”) (quoting Goodyear, 564

U.S. at 928). In Perkins, the defendant was a foreign corporation conducting mining operations in

the Philippine Islands. During World War II, the mining operations were halted when the Japanese

occupied the Philippine Islands. 342 U.S. at 447. During the shutdown, the corporation’s president,

who also was general manager and principal stockholder, returned to his home in Ohio, where he


                                                   6
carried on “a continuous and systematic supervision of the necessarily limited wartime activities

of the company.” Id. at 448. The company’s files were kept in Ohio, several directors’ meetings

were held there, substantial accounts were maintained in Ohio banks, and all key business

decisions were made in the state. Id. Because Ohio became “the center of the corporation’s wartime

activities,” the Supreme Court found that suit was proper there. Tyrrell, 137 S. Ct. at 1558

(discussing Perkins). As the Fifth Circuit has noted, Perkins “is the only Supreme Court case where

general jurisdiction was appropriately exercised against a corporation, and since Perkins, it has

become incredibly difficult to establish general jurisdiction in a forum other than the place of

incorporation or principal place of business.” Frank, 947 F.3d at 336. Based on Perkins, an

exceptional case appears to be “where the forum state is the center of the corporation’s activities,

even if the corporation’s place of incorporation and principal place of business are elsewhere.”

Victor Elias Photography, LLC v. Leonardo Worldwide Corp., No. CV H-18-2142, 2019 WL

3713724, at *2 (S.D. Tex. Jan. 25, 2019).

   It is undisputed that DaVita is a Delaware corporation, and that its principal place of business

is in Colorado. Dkt. 23 at 19. Therefore, Beneplace must show that this is an “exceptional case”

where DaVita is “so heavily engaged” in activity in Texas “as to render it essentially at home” in

Texas. Tyrrell, 137 S. Ct. at 1559. Beneplace argues that because DaVita owns or operates 300

dialysis centers in Texas, DaVita has a “business presence” in Texas and therefore is subject to

general jurisdiction in Texas. Dkt. 23 at 19. The Supreme Court, however, has rejected this precise

argument. In Daimler, the plaintiff argued that the court should “approve the exercise of general

jurisdiction in every State in which a corporation ‘engages in a substantial, continuous, and

systematic course of business.’” 571 U.S. at 138 (quoting plaintiff’s brief). The court found that

formulation to be “unacceptably grasping,” and clarified that the general jurisdiction inquiry “is




                                                   7
not whether a foreign corporation’s in-forum contacts can be said to be in some sense continuous

and systematic, it is whether that corporation’s affiliations with the State are so continuous and

systematic as to render it essentially at home in the forum State.” Id. at 138-39 (cleaned up).

   Here, Beneplace has failed to allege or produce any evidence to establish that DaVita has made

Texas the center of its business activities. To the contrary, the undisputed evidence shows that

DaVita is a large national company with 2,816 outpatient dialysis centers in 46 states and the

District of Columbia. Dkt. 23-4 at 3. Thus, while Beneplace allegedly owns or operates 307

dialysis clinics in Texas, that represents less than 11 percent of its clinics nationwide. Because

DaVita’s operations in Texas make up only a small percentage of its total operations, the fact that

it owns or operates dialysis clinics in Texas does not demonstrate that Texas is the center of

DaVita’s business activities. See Tyrrell, 137 S. Ct. at 1559 (finding that defendant’s operation of

2,000 miles of railroad track and presence of more than 2,000 employees in forum state did not

confer general jurisdiction); Daimler, 571 U.S. at 123, 139 (finding that general jurisdiction did

not exist where defendant was largest supplier of luxury vehicles in forum state, accounting for

2.4 percent of defendant’s worldwide sales); Cap. Credit Inc. v. Mainspring Am., Inc., No. A-19-

CV-797-LY, 2020 WL 4043499, at *3 (W.D. Tex. July 17, 2020) (holding that “Defendant

Amazon.com Services, Inc., is not subject to general jurisdiction in Texas simply because it does

business here—Amazon does business ‘everywhere’”), R. & R. adopted, 2020 WL 9810026 (W.D.

Tex. Aug. 11, 2020); Victor Elias Photography, 2019 WL 3713724, at *2 (holding that court did

not have general jurisdiction over non-resident Marriott where only 7 percent of its properties were

in Texas).

   A defendant is not subject to general jurisdiction in Texas simply because it does business

there. As the Supreme Court explained in Daimler: “A corporation that operates in many places




                                                   8
can scarcely be deemed at home for purposes of general jurisdiction in all of them. Otherwise, ‘at

home’ would be synonymous with ‘doing business’ tests framed before specific jurisdiction

evolved in the United States.” 571 U.S. at 139 n.20 (internal citations omitted); accord Tyrrell,

137 S. Ct. at 1559 (stating that “the general jurisdiction inquiry does not focus solely on the

magnitude of the defendant’s in-state contacts. Rather, the inquiry ‘calls for an appraisal of a

corporation’s activities in their entirety’”) (quoting Daimler, 571 U.S. at 139 n.20). Accordingly,

Plaintiff has failed to make a prima facie showing that DaVita’s contacts with Texas are so

continuous and systematic that it is essentially at home in Texas and thus subject to general

jurisdiction in Texas.

    B. The Court Does Not Have Specific Jurisdiction over DaVita

    Plaintiff also argues that the Court has specific jurisdiction over DaVita. Specific jurisdiction

focuses on the relationship among the defendant, the forum, and the litigation. Walden v. Fiore,

571 U.S. 277, 284 (2014). For a state to exercise jurisdiction consistent with due process, the

defendant’s suit-related conduct must create a substantial connection with the forum state. Id. The

Fifth Circuit has articulated a three-step analysis for the specific jurisdiction inquiry:

        1. whether the defendant has minimum contacts with the forum state, i.e., whether
           it purposely directed its activities toward the forum state or purposely availed
           itself of the privileges of conducting activities there;
        2. whether the plaintiff’s cause of action arises out of or results from the
           defendant’s forum-related contacts; and
        3. whether the exercise of personal jurisdiction is fair and reasonable.

Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 193 (5th Cir. 2019). If the plaintiff satisfies the

first two prongs, the burden shifts to the defendant to make a “compelling case” that the assertion

of jurisdiction is not fair or reasonable. Id.

    The first factor requires Beneplace to demonstrate that DaVita had sufficient minimum

contacts with the State of Texas. For there to be minimum contacts to confer specific jurisdiction,


                                                     9
“a defendant must have purposefully availed himself of the benefits and protections of the forum

state such that he should reasonably anticipate being haled into court there.” Carmona, 924 F.3d

at 193. “That requirement is the ‘constitutional touchstone’ of personal jurisdiction, and ensures

that a defendant will not be haled into a jurisdiction solely as a result of random, fortuitous, or

attenuated contacts.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)).

   Beneplace argues that DaVita purposefully directed its activities at the state of Texas because

the Agreement specifies that Beneplace’s website would be “controlled, operated, and

administered by Beneplace from its offices in Austin, Travis County, Texas.” Agreement ¶ 8(a).

Beneplace contends that because the Agreement identifies Austin, Texas as “Beneplace’s place of

performance,” specific jurisdiction exists. “But the plaintiff cannot be the only link between the

defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary

connection with the forum State that is the basis for its jurisdiction over him.” Walden, 571 U.S.

at 285; accord Carmona, 924 F.3d at 193-94. “Due process limits on the State’s adjudicative

authority principally protect the liberty of the nonresident defendant—not the convenience of

plaintiffs or third parties.” Walden, 571 U.S. at 284. Thus, a plaintiff’s unilateral activities cannot

establish minimum contacts between the defendant and forum state. Id.; Moncrief Oil Int’l Inc. v.

OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007). Beneplace’s unilateral activities in Texas

therefore are irrelevant.

   Moreover,

               merely contracting with a resident of the forum state does not
               establish minimum contacts. An exchange of communications in the
               course of developing and carrying out a contract does not, by itself,
               constitute the required purposeful availment of the benefits and
               protections of Texas law. Holt Oil & Gas Corp. v. Harvey, 801 F.2d
               773, 778 (5th Cir. 1986). Otherwise, jurisdiction could be exercised
               based only on the fortuity that one of the parties happens to reside
               in the forum state. Id.



                                                    10
Moncrief, 481 F.3d at 311-12. (citations omitted). In Moncrief, the plaintiff argued, as Beneplace

does here, that minimum contacts exist in a breach of contract case where a nonresident enters into

a contract with a known resident of the forum state, if it is reasonably foreseeable that the resident

will perform a material part of its obligations in the forum state and thereby cause business activity

in the forum state. Id. at 312. The Fifth Circuit rejected this argument, finding that “[m]ere

foreseeability, standing alone, does not create jurisdiction.” Id. at 313. Instead, the court explained

that it had found minimum contacts to exist over a non-resident defendant that contracts with a

Texas resident where Texas “was clearly the hub of the parties’ activities,” the defendant was

actively engaged in various activities taking place in Texas, and there was no choice of law

provision designating another forum. Id. at 312. Those factors are not present in this case.

   It is undisputed that no DaVita employee ever traveled to Texas, or took any action in Texas,

in connection with the Agreement. Dkt. 27-1 at 3. Instead, DaVita employees performed their

duties under the Agreement from Denver, Colorado. Id. While DaVita employees did have

periodic phone calls and exchanged emails from Colorado with Beneplace representatives in

Texas, such contacts are insufficient to establish specific jurisdiction. See Moncrief, 481 at 312.

The minimum contacts analysis “looks to the defendant’s contacts with the forum State itself, not

the defendant’s contacts with persons who reside there.” Walden, 571 U.S. at 285. The Court finds

that DaVita’s communications with Texas rested on nothing but “the mere fortuity that

[Beneplace] happens to be a resident of the forum.” Holt Oil, 801 F.2d at 778.

   Beneplace attempts to argue that DaVita performed some of its obligations under the

Agreement in Texas because DaVita connected its companywide internal website, or intranet, to

the Beneplace website in Austin, Texas. Such attenuated contacts do not demonstrate that DaVita

purposefully directed its activities at Texas. See Ray v. Experian, No. 3:07-CV-1114-R, 2007 WL




                                                    11
4245459, at *3 (N.D. Tex. Nov. 30, 2007) (holding that accessing or sending data in North Carolina

to or from a database which happens to be headquartered in Texas was not a purposeful availment

by non-resident defendant of the benefits and protections of Texas’ laws); Laughlin v. Perot,

No. CA 3-95-CV-2577-R, 1997 WL 135676, at *6 (N.D. Tex. Mar. 12, 1997) (finding that

accessing published information in California from a computer database service, which happens

to be headquartered in Texas, was not purposeful availment).

   Finally, the Agreement contains a choice of law provision mandating that “the laws of the State

of Colorado” shall govern the Agreement. Agreement § 8(a). The Fifth Circuit has repeatedly

relied on such choice of law provisions designating another forum to demonstrate that a defendant

did not purposely direct its activities at the forum state. See Moncrief, 481 F.3d at 313 (finding that

court did not have specific jurisdiction over defendant in Texas based in part on choice of law

provision designating that Russian law would control); Jones v. Petty-Ray Geophysical Geosource,

Inc., 954 F.2d 1061, 1069 (5th Cir. 1992) (stating that choice of law clause designating English

law to govern contract “indicate[s] rather forcefully” that defendant did not purposefully direct its

activities toward Texas); Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1030 (5th Cir.

1983) (finding that court did not have specific jurisdiction over defendant in Texas based in part

on choice of law provision designating that Alaska law would control).

   The Court finds that Beneplace’s Texas location was irrelevant, and that this suit falls into the

category of cases “where mere fortuity that one company happens to be a Texas resident, coupled

with that company’s unilateral performance, is not enough to confer jurisdiction.” Id. at 313; see

also Hydrokinetics, 700 F.2d at 1029 (holding that defendant did not purposefully avail itself of

the privilege of conducting business within Texas where it merely entered into a contract with a

Texas resident and agreed to purchase goods manufactured by plaintiff in Texas and no




                                                    12
performance by defendant was to take place in Texas, other than perhaps payment for the goods).

Beneplace has failed to demonstrate that DaVita purposefully availed itself to the benefits and

protections of Texas such that it should reasonably anticipate “being haled into court” here.

Carmona, 924 F.3d at 193. Accordingly, Beneplace has failed to demonstrate that DaVita has

sufficient minimum contacts with Texas to confer specific jurisdiction in Texas.

    Given the Court’s finding that no minimum contacts exist to exercise jurisdiction over the

DaVita, the Court need not consider the remaining specific jurisdiction factors. See Moncrief, 481

F.3d at 315. Accordingly, DaVita’s Motion to Dismiss for lack of jurisdiction should be granted.1

                          IV.     Defendant Aon’s Motion to Dismiss

    Beneplace alleges that Aon willfully and intentionally interfered with Beneplace’s Agreement

with DaVita and induced DaVita to breach the Agreement. Aon, a California corporation with its

principal place of business in Illinois, argues that the Court must dismiss Beneplace’s tortious

interference claim for lack of personal jurisdiction because the Court lacks both general and

specific personal jurisdiction over it.

    A. The Court Does Not Have General Jurisdiction over Aon

    As noted, a district court may exercise general jurisdiction over out-of-state corporations when

their affiliations with the State are so “continuous and systematic” as to render them essentially

“at home” in the forum state. Tyrrell, 137 S. Ct. at 1558. Beneplace fails to allege any facts

showing that Aon’s affiliations with Texas are so continuous and systematic as to render it at home

in Texas. The only evidence that Beneplace cites in support of its argument that the court has

general jurisdiction over Aon is that Aon has registered to do business in Texas and maintains an

agent for service of process in Texas. The Fifth Circuit has specifically rejected the notion that


1
 Because the Court finds that DaVita’s Rule 12(b)(2) motion should be granted, the Court need not address
DaVita’s arguments under Rule 12(b)(6).


                                                     13
merely registering to do business and appointing an in-state agent for service of process

automatically confer general personal jurisdiction over a nonresident defendant or act as consent

to a court’s jurisdiction. See Gulf Coast Bank & Trust Co. v. Designed Conveyor Systems, L.L.C.,

717 F. App’x 394, 398 (5th Cir. 2017); Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 429

(5th Cir. 2005); Wenche Siemer v. Learjet Acquisition Corp., 966 F.2d 179, 180-84 (1992).

Accordingly, Beneplace has not demonstrated a prima facie case of general jurisdiction over Aon.

   B. The Court Lacks Specific Jurisdiction over Aon

   To demonstrate a prima facie case of specific jurisdiction over Aon, Beneplace must first show

that Aon has purposefully directed its activities at Texas and that the litigation resulted from the

alleged injuries that arose out of or related to those activities. Halliburton, 921 F.3d at 539.

               Although jurisdictional allegations must be accepted as true, such
               acceptance does not automatically mean that a prima facie case for
               specific jurisdiction has been presented. Establishing a prima facie
               case still requires the plaintiff to show the nonresident defendant’s
               purposeful availment of the benefits and protections of and
               minimum contacts with the forum state.

Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001). Thus,

“the mere allegation that an out-of-state defendant has tortiously interfered with contractual rights

or has committed other business torts that have allegedly injured a forum resident does not

necessarily establish that the defendant possesses the constitutionally required minimum contacts.”

Far West Capital, Inc. v. Towne, 46 F.3d 1071, 1079 (10th Cir. 1995).

   The Court finds that Beneplace’s jurisdictional allegations regarding Aon are conclusory. In

its Petition, Beneplace alleges that “Aon committed torts against Beneplace, a Texas resident;

those actions were purposefully directed at the State of Texas; and the consequences of those

actions were felt in the State of Texas by Beneplace.” Petition ¶ 11. Beneplace relies on two email

communications between it and Aon to support its argument that the Court has specific jurisdiction



                                                    14
over Aon. Dkts. 14-3, 14-4. These emails do not show that Aon purposefully directed its activities

at Texas. Because Beneplace presents no evidence to support its allegations that Aon purposefully

directed its tortious activities at the State of Texas, its allegations are conclusory. See Panda

Brandywine, 253 F.3d at 869 (finding conclusory plaintiff’s allegation that defendant knew

plaintiff was a Texas resident and knew its actions would intentionally cause harm to plaintiff in

Texas).

   Even if Beneplace’s allegations are not conclusory, they nonetheless are insufficient to

establish a prima facie case of specific jurisdiction over Aon. Beneplace argues that because

Beneplace is a Texas resident, it was foreseeable that the effects of Aon’s tortious behavior would

be felt by Beneplace in Texas. See Dkt. 14 at 7. Beneplace’s allegations, however, “only relate to

the foreseeability of causing injury in Texas, which is not a ‘sufficient benchmark’ for specific

jurisdiction.” Panda Brandywine, 253 F.3d at 869 (quoting Burger King, 471 U.S. at 474); see

also Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999) (“Foreseeable injury alone

is not sufficient to confer specific jurisdiction, absent the direction of specific acts toward the

forum.”). Beneplace has alleged no facts suggesting that Aon purposefully availed itself of the

privilege of conducting activities in Texas and invoked the benefits and protections of Texas’s

laws. Beneplace’s only allegations of tortious conduct are Aon’s alleged communications with

fellow non-resident DaVita about a potential agreement between two non-residents.

   Aon’s alleged actions have no relation to Texas other than the fortuity that Beneplace is a

resident here. Panda Brandywine, 253 F.3d at 869. This is insufficient to exercise specific

jurisdiction over Aon. As the Fifth Circuit reasoned in Panda Brandywine:

               If we were to accept Appellants’ arguments, a nonresident defendant
               would be subject to jurisdiction in Texas for an intentional tort
               simply because the plaintiff’s complaint alleged injury in Texas to
               Texas residents regardless of the defendant’s contacts, and would



                                                  15
                 have to appear in Texas to defend the suit “no matter how groundless
                 or frivolous the suit may be.” Such result would completely vitiate
                 the constitutional requirement of minimum contacts and purposeful
                 availment. We refuse to ignore the limits of specific jurisdiction to
                 allow Appellants to sue Appellee in the district court based on
                 Appellants’ self-serving allegations when the “potential” injury
                 claimed by Appellants resulted from interference with financing
                 agreements that have nothing to do with Texas except for the mere
                 fortuity that Appellants reside there.

253 F.3d at 870.

      Because Beneplace has failed to establish minimum contacts, the Court need not examine

whether exercising specific jurisdiction over Aon comports with fair play and substantial justice.

Id.

      C. Beneplace’s Request for Jurisdictional Discovery

      Finally, Beneplace seeks jurisdictional discovery to respond further to Aon’s arguments. Aon

opposes the request, arguing that Beneplace has not stated a prima facie case for personal

jurisdiction and additional discovery will not change the outcome, given the undisputed facts as to

its contacts with Texas.

      As the party opposing dismissal and requesting discovery, Beneplace bears the burden of

demonstrating that discovery is necessary. Davila v. United States, 713 F.3d 248, 264 (5th Cir.

2013). A plaintiff is not entitled to jurisdictional discovery when the record shows that the

requested discovery is not likely to produce the facts needed to withstand a motion to dismiss.

Monkton Ins. Servs., Ltd v. Ritter, 768 F.3d 429, 434 (5th Cir. 2014). Here, the undisputed facts

regarding the nature and breadth of Aon’s contacts with Texas, coupled with the standard for

exercise of general and specific jurisdiction, make it highly unlikely that additional discovery

would alter the result. Accordingly, Plaintiff’s request for jurisdictional discovery is DENIED.




                                                    16
                             V.     Order and Recommendation

   Based on the foregoing, the undersigned Magistrate Judge RECOMMENDS that the District

Court GRANT Defendant Aon Hewitt Health Market Insurance Solutions Inc.’s Motion to

Dismiss (Dkt. 5) and Defendant DaVita, Inc.’s Motion to Dismiss (Dkt. 7) and DISMISS this case

for lack of personal jurisdiction under Rule 12(b)(2).

   The Court DENIES Plaintiff Beneplace’s Motion for Leave to Conduct Jurisdictional

Discovery (Dkt. 14).

   The Court further ORDERS that this case be removed from the Magistrate Court’s docket and

returned to the docket of the Honorable Robert Pitman.

                                     VI.    Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1)(c); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on July 9, 2021.


                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE


                                                  17
